UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 99-4591

RANDY GENE RIGGS,
Defendant-Appellant.

Appeal from the United States District Court
for the Northern District of West Virginia, at Martinsburg.
W. Craig Broadwater, District Judge.
(CR-99-14)

Submitted: April 20, 2000

Decided: May 12, 2000

Before MURNAGHAN, WILKINS, and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Robert C. Stone, Jr., Martinsburg, West Virginia, for Appellant. Mel-
vin W. Kahle, Jr., United States Attorney, Thomas O. Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Randy Gene Riggs appeals his conviction and sentence for posses-
sion of a firearm by a convicted felon in violation of 18 U.S.C.A.
§ 922(g) (West Supp. 1999). Finding no reversible error, we affirm.

Riggs raises only one issue on appeal, claiming that the district
court erred in enhancing his sentence for relevant conduct pursuant to
U.S. Sentencing Guidelines Manual §§ 2K2.1(b)(1)(A), 2K2.1(b)(4)
(1998). We review factual findings made by the district court for clear
error, while legal interpretations of the Guidelines are reviewed de
novo. See United States v. Blake, 81 F.3d 498, 503 (4th Cir. 1996);
United States v. Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989).

In early 1998, West Virginia State Police Troopers Burnett and
Kearns were investigating a burglary that occurred in Berkeley
County, West Virginia. Several individuals involved in the crime con-
fessed and indicated that two of the stolen firearms had been sold or
given to Riggs. Based upon these confessions, the officers obtained
a search warrant for Riggs' residence. During their search, the officers
recovered a rifle and a .410 shotgun. The officers were unable to
locate the stolen pistols identified in the search warrant.

The officers questioned Riggs about the unrecovered pistols and
informed Riggs that "if he were willing to tell[them] where those
weapons were, [Riggs] would not be charged with transferring or
receiving stolen property." Riggs promptly led the officers to a small
shed and indicated that the firearms were under a wood pile.

Riggs was placed under arrest on a state charge of being a felon in
possession of one of the firearms located in his residence. The officers
took Riggs to the state police barracks where he was advised of his
rights and made a statement. Riggs was never charged in state court
with regard to the two recovered stolen pistols.

Following his federal indictment, Riggs sought to suppress the pis-
tols and the statement he had made. Before the district court could

                    2
resolve this issue, the parties agreed that Riggs could plead guilty to
an information charging him with possession of the two firearms
found in his residence rather than the two pistols recovered under the
wood pile. In the plea agreement, however, the parties agreed to liti-
gate at sentencing whether the two non-charged pistols could be
counted as relevant conduct.

In the presentence report ("PSR"), the probation officer recom-
mended that all four firearms involved in the case be included in
determining Riggs' guideline level. Under USSG § 2K2.1(a)(4),
Riggs' base offense level for his criminal violation was 20. This
offense level was increased by one level for an offense involving
three to four firearms pursuant to USSG § 2K2.1(b)(1)(A), and by
two levels for an offense involving a stolen firearm pursuant to USSG
§ 2K2.1(b)(4). Riggs objects to the inclusion of the two pistols, argu-
ing that he took the officers to their location only after he received
oral assurances that he would not be charged for them. Riggs con-
tends that he had a contract with the West Virginia State Police not
to use those guns pursuant to USSG § 1B1.8, and that the officers
were agents of the United States.

We disagree. Application of § 1B1.8 requires that two separate
steps be satisfied to form a binding agreement. First, a defendant must
agree to cooperate by providing information on the unlawful activities
of others to the Government. Second, the Government must agree that
self-incriminating evidence will not be used against the defendant.
See USSG § 1B1.8. Because we find that the United States was not
bound by the state officers' representations, we conclude that USSG
§ 1B1.8 is inapplicable to this case. See United States v. Hall, 984
F.2d 387, 390 (10th Cir. 1993).

Furthermore, we find that the district court properly considered
Riggs' possession of the two pistols as relevant conduct pursuant to
USSG § 1B1.3(a)(1)(A) in calculating his sentence. Accordingly, we
affirm Riggs' conviction and sentence. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

AFFIRMED

                    3